Citation Nr: 1039814	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for nail fungus, 
left hand, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for skin disability 
(claimed as rash and losing skin), to include as due to herbicide 
exposure.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

A March 2008 rating decision determined that new and material 
evidence had not been received to reopen the claims of 
entitlement to service connection for nail fungus and skin 
disability.  A notice of disagreement was filed in May 2008, a 
statement of the case was issued in October 2008, and a 
substantive appeal was received in November 2008.  A February 
2010 rating decision denied entitlement to a TDIU.  A notice of 
disagreement was filed in February 2010, a statement of the case 
was issued in May 2010, and a substantive appeal was received in 
May 2010.  The Veteran testified at a Board hearing in July 2010.

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for nail 
fungus, left hand, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any further action is required on his 
part.



FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied entitlement 
to service connection for rash on left hand; the Veteran did not 
file a notice of disagreement.  

2.  In September 2007, the Veteran filed a request to reopen his 
claim of service connection for skin disability.

3.  With regard to the claim of service connection for skin 
disability, additional evidence received since the RO's prior 
decision is new to the record, relates to an unestablished fact 
necessary to substantiate the merits of the claim of service 
connection, and raises a reasonable possibility of substantiating 
the claim.  

4.  A skin disability, to include squamous cell carcinoma, was 
not manifested during service, was not diagnosed within the first 
post service year, and is not otherwise related to the Veteran's 
active service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision which denied entitlement to 
service connection for rash on left hand is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the October 
2004 RO denial, and the claim of service connection for skin 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  A skin disability, to include squamous cell carcinoma, was 
not incurred in or aggravated by active service, nor may it be 
presumed to be incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional 
requirements with respect to the content of VA notice for claims 
to reopen.  The Court held that the VCAA requires VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence and information 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Court further held that 
the failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.

In light of the favorable decision as it relates to the finding 
that new and material evidence has been received to reopen the 
claim of service connection for skin disability, no further 
discussion of VCAA is necessary with regard to whether VA 
complied with the new and material notice provisions.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

But with regard to the merits issue of service connection for 
skin disability, a discussion of compliance with VCAA notice 
provisions is necessary.  In October 2007, VCAA notice was issued 
to the Veteran with regard to his underlying claim of service 
connection.  Such letter predated the March 2008 AOJ decision.  
Such letter notified the Veteran of what information and evidence 
is needed to substantiate his claim of service connection, the 
information and evidence that must be submitted by the claimant, 
the information and evidence that will be obtained by VA, and the 
information and evidence necessary to establish a disability 
rating and effective date.  The VCAA letter has clearly advised 
the Veteran of the evidence necessary to substantiate his service 
connection claim. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S. CT. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and VA outpatient treatment 
records.  The Board notes that at the Board hearing, the Veteran 
testified that a civilian doctor treated him for fungus of the 
fingernails, but specifically stated that it was solely for his 
nail fungus; such matter is addressed in the Remand below.  He 
stated that with regard to his claimed skin disability, 
specifically a lesion, he has only received VA treatment.  Thus, 
there is no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  
It is noted that the RO did not provide a VA examiner to review 
the claims file for a nexus opinion for the claim of service 
connection for skin disability.  However, such is not required in 
order to make a final adjudication.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the Veterans Law Judge outlined the issues on appeal and 
suggested that any evidence tending to show that pertinent 
disability was related to active duty would be helpful in 
establishing the claim.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2); they have not identified any prejudice in the 
conduct of the Board hearing.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case.

With regard to the merits of the claim of service connection for 
skin disability, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," so it is not 
necessary to obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, 
absent such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or to 
ask a medical expert to review the record because any examination 
report or medical opinion could not provide competent evidence of 
the incurrence of a disability in service.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
claim of service connection on appeal.

New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claims was received in 
September 2007, and the regulation applicable to his appeal 
provides that new and material evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In July 2004, the Veteran filed a claim of service connection for 
"rash on left hand," which he asserted was due to herbicide 
exposure in Vietnam.  The evidence of record contained service 
treatment records and VA outpatient treatment records.  In 
October 2004, the RO denied entitlement to service connection for 
rash on left hand on the basis that there was no diagnosis, and 
that any such disability was not due to service.  The Veteran did 
not file a notice of disagreement, and the October 2004 rating 
decision is final.  38 U.S.C.A. § 7105(c).

In September 2007, the Veteran submitted an informal claim to 
reopen, claiming "rash" and he has also claimed "losing skin."  
Updated VA outpatient treatment records were associated with the 
claims folder.  Such records do not reflect treatment for a 
"rash" or "losing skin;" however, diagnostic testing performed 
in August 2010 was positive for squamous cell carcinoma with 
basaloid features from the left side of the neck.  The Boards 
finds such evidence relates to an unestablished fact necessary to 
substantiate the merits of the claim, specifically a diagnosis of 
a skin disability.  Thus, the claim of service connection for 
skin disability is reopened.  38 U.S.C.A. § 5108.  The merits of 
the underlying service connection claim is addressed below.  

As detailed, the Board has determined that new and material 
evidence has been presented to reopen the claim of service 
connection for skin disability.  It is acknowledged that the RO 
has not yet reviewed the Veteran's appeal on a de novo basis with 
regard to the claim of service connection for skin disability.  
It is also acknowledged that in Bernard v. Brown, 
4 Vet. App. 384, 394 (1993), the Court held that when the Board 
addresses in its decision a question that has not been addressed 
by the RO, it must consider (1) whether the claimant has been 
given both adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and to address that question at a hearing, 
and (2) whether, if such notice has not been provided, the 
claimant has been prejudiced thereby.  See also Sutton v. Brown, 
9 Vet. App. 553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-
67 (1994).  

Generally, Bernard stands for the proposition that the Board 
should not consider issues not considered by the RO decision on 
appeal to it and if the Board does so it should do so only with 
the full and informed participation of the appellant.  Id.  In 
this regard, it is noted that the RO denied on the basis of no 
new and material evidence.  However, in doing so the RO 
considered the new medical evidence discussed hereinabove in 
adjudicating the Veteran's claim.  The Veteran has been given an 
opportunity to submit medical evidence, personal statements, lay 
statements, and testimony pertaining to the merits of the claim.  
As detailed, the Veteran testified at a Board hearing in July 
2010.  The October 2007 VCAA letter included information 
concerning direct service connection as to the claimed issue.  

Accordingly, any remand by the Board for initial RO adjudication 
would constitute needless delay since due process has already 
been served.  The Board finds that additional development is not 
warranted and adjudication in the first instance will not 
prejudice the Veteran's claims on appeal or his enjoyment of any 
statutory and regulatory procedural rights.  Bernard, supra.

Service connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, for veterans who have served 90 days or 
more of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant tumor, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, ischemic heart disease, all chronic B-cell 
leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Parkinson' disease, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), AL amyloidosis, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); 
see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, abnormal sperm 
parameters and infertility, amyotrophic lateral sclerosis (ALS), 
chronic persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders (other 
than certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, brain 
tumors, endometriosis, adverse effects on thyroid homeostasis, 
and any other condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 
2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009).

Notwithstanding the foregoing, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

As detailed hereinabove, post-service medical records reflect a 
diagnosis of squamous cell carcinoma, but the evidence does not 
otherwise reflect a chronic skin disability manifested by rash or 
losing skin.  While it is presumed that the Veteran was exposed 
to herbicides during his period of active service, squamous cell 
carcinoma, is not among the disabilities listed in 38 C.F.R. 
§ 3.309(e).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive association 
between exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 72 Fed. Reg. 
32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 
21,258-21260 (May 7, 2009).  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection 
for this disorder due to Agent Orange exposure is not warranted.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis for a skin 
disability is warranted.  In that regard, the Board notes that 
the Veteran's service treatment records are completely void of 
any complaints or diagnoses related to a skin disability.  The 
Veteran's June 1957 separation examination reflects that his 
'skin, lymphatics' were clinically evaluated as normal.  

As detailed, the Veteran originally claimed 'skin rash' 
symptomatology in July 2004 and he has also claimed "losing 
skin;" however, the treatment records on file do not reflect a 
specific chronic skin condition manifested by rash or losing 
skin.  But per April 2010 biopsy, the Veteran was advised that he 
had squamous cell carcinoma with basaloid features.  

Although there is a current diagnosis of a chronic skin 
disability, specifically squamous cell carcinoma, the Board has 
determined that service connection is not warranted based on the 
evidence of record.  Based on service treatment records being 
void of a diagnosis of a skin disability, to include squamous 
cell carcinoma, and an initial diagnosis of a chronic skin 
disability over four decades after separation from service, there 
is no evidence to support a finding that a skin disability, 
specifically squamous cell carcinoma, manifested in service or 
within the first post service year, or that a skin disability was 
incurred as a result of service.  The Federal Circuit has 
determined that a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

The Veteran asserts that his skin disability, to include squamous 
cell carcinoma, is due to exposure to herbicides in service; 
however, he has submitted no evidence to support his assertion.  
With regard to his claim that his skin disability is related to 
exposure to herbicides, the Board notes that the Secretary has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 
2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009).  
In making this determination, the Secretary relied on reports 
received from the National Academy of Sciences, as well as all 
other sound medical and scientific information and analyses 
available.  Id.; see also 38 U.S.C.A. § 1116(b)(2).  There is no 
other medical evidence of record to rebut the conclusion that 
there is no positive association between exposure to Agent Orange 
and the development of squamous cell carcinoma.

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Board has considered the Veteran's lay contentions that his 
skin disability, to include squamous cell carcinoma, was as a 
result of exposure to Agent Orange in service, and to conditions 
in Vietnam.  However, it is not shown that he has the medical 
expertise to determine the cause of cancer and it is not the type 
of medical condition whose etiology is readily determined by 
observation.  There is no medical evidence of record to support 
an etiological relationship to his period of service or to any 
in-service exposure to Agent Orange.

The Board has considered the Veteran's contention that a 
relationship exists between his squamous cell carcinoma, and 
symptoms experienced during service.  In adjudicating this claim, 
the Board must assess the Veteran's competence and credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his current symptoms and their continuation since 
service.  However, the Board finds that the reported history of 
symptoms does not establish that a skin disability existed during 
service or since that time.  A separation examination conducted 
for discharge purposes did not reflect a chronic skin disability.  
The Board has weighed the Veteran's statements as to skin 
symptomatology onset with the medical evidence of record, to 
include the service treatment records, and post-service medical 
evidence, and after weighing the lay and medical evidence, the 
Board finds that the lay evidence as to in-service incurrence and 
continuity of symptomatology is less convincing than the 
objective medical evidence of record and of less probative value 
here.  A chronic skin disability was not diagnosed during service 
and at the time of separation from service, and was not diagnosed 
until decades after separation from service.  

The negative clinical and documentary evidence post service for 
many years after service is more probative than the remote 
assertions of the Veteran.  The lack of continuity of treatment 
may bear in a merits determination on the credibility of the 
evidence of continuity of symptoms by lay parties.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's skin disability, to include squamous 
cell carcinoma, is causally related to the Veteran's active 
service.  Thus, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

In summary, as a skin disability, to include squamous cell 
carcinoma, was not shown in service, and because there is no 
evidence of record suggesting that the Veteran's squamous cell 
carcinoma was related to his active service, including exposure 
to Agent Orange, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
skin disability.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for skin disability is 
reopened.  

Entitlement to service connection for skin disability, to include 
squamous cell carcinoma, is denied.


REMAND

A January 2008 treatment record reflects complaints of discolored 
and raised nail on left thumb, index, and middle finger.  He 
reported fingernail abnormalities for several years, and reported 
that the onset of problems was after service in Vietnam.  The 
assessment was dermatophytosis nails and the Veteran was given a 
fee basis referral for dermatology.  A January 2009 clinical 
entry reflects that the Veteran had an appointment with Tri City 
Skin and Cancer that day from an initial fee basis consultation 
but VA approval was not received so the appointment was 
cancelled.  The VA entry then reflects a notation from Tri City.  
At the Board hearing, the Veteran testified that the civilian 
physician that VA sent him to told him that his nail fungus was 
due to his service in Vietnam.  Upon obtaining an appropriate 
release, the RO should attempt to obtain the Veteran's records 
from Tri City Skin and Cancer.  38 C.F.R. § 3.159(c)(1)(i-ii).

In light of the necessity to further develop the issue of whether 
new and material evidence has been received to reopen a claim of 
entitlement to service connection for nail fungus, the Board 
finds that the issue of entitlement to a TDIU is inextricably 
intertwined, as a decision on the merits of the service 
connection claim could directly impact whether the Veteran is 
entitled to a TDIU pursuant to 38 C.F.R. § 4.16(a).  The RO 
should reconsider the TDIU claim after development and 
reconsideration of the new and material claim.

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining an appropriate release from 
the Veteran, the RO should obtain the entirety of 
the Veteran's treatment records from Tri City 
Skin and Cancer.  If such efforts prove 
unsuccessful, documentation to that effect should 
be added to the claims folder.  

2.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
issues of whether new and material evidence has 
been received to reopen a claim of entitlement to 
service connection for nail fungus and 
entitlement to a TDIU.  If any of the benefits 
sought are not granted in full, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


